BLATCHFORD, District Judge.
Until I know what the “dry and fancy goods” were, by items and description, that were sold, and what was the property of said bankrupt that was sold, it is impossible for me to judge whether such goods and property come within the description, in section 14, of “other articles and necessaries of such bankrupt,” so as to make it proper to set them apart, and, if sold, their proceeds. But I do not think that, under the word “articles,” or the word “necessaries,” money can be set apart, unless such money is the proceeds of specific things which could and ought to be set apart under the head of “other articles and necessaries of such bankrupt.”